DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This communication is responsive to Applicant’s filing on 11/11/2021.  Claims 1, 5, 11 and 13-15 have been amended.  Claims 1, 4-7, 10-11 and 13-19 are currently pending and examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Della Penna (US 2019/0220011). 
With respect to claim 1, Della Penna discloses a method for an autonomous vehicle (¶¶51-54), the method comprising: generating data by one or more sensors within the autonomous vehicle to control vehicle operation (¶ 54 and Fig. 3), automatically storing the sensor data in a non-volatile memory independently of real-time control by a host controller (¶51 “upon detection of an event, a subset of data stored in the event storage repository 357 may be preserved for analysis and/or transmission via networks 330 to a data computing center 390.” That is the memory also encompasses non-volatile memory. Also Fig. 3, event recorder 356 directly stores sensor data to non-volatile storage 357 independent of host controller 323); analyzing the stored data; and configuring at least one system of the autonomous vehicle based on analyzing the stored data See ¶24 “event recorder 156 may be implemented as on-board logic, algorithms, and processes configured to collect streams of data to track and analyze data coinciding at or substantially coextensive with events of interest (i.e., exceptional conditions, circumstances, or environments in which sensors, sensory platforms 121, and logic may detect exceptions that can be recorded for analysis.  Upon such analysis, logic or software of autonomy controller 150 may be updated to generate enhanced or refined rules of operation (e.g., updated autonomy controller logic).  Updates to logic or software of autonomy controller 150 may be transmitted as data 136 from event-adaptive computing platform 109 to autonomy controller 150 of autonomous vehicle 120.”).  
With respect to claim 4, Della Penna further discloses wherein the data generated by the sensors is used by software of the at least one system of the vehicle (See ¶24 “event recorder 156 may be implemented as on-board logic, algorithms, and processes configured to collect streams of data to track and analyze data coinciding at or substantially coextensive with events of interest (i.e., exceptional conditions, circumstances, or environments in which sensors, sensory platforms 121, and logic may detect exceptions that can be recorded for analysis.  Upon such analysis, logic or software of autonomy controller 150 may be updated to generate enhanced or refined rules of operation (e.g., updated autonomy controller logic).  Updates to logic or software of autonomy controller 150 may be transmitted as data 136 from event-adaptive computing platform 109 to autonomy controller 150 of autonomous vehicle 120.”).
With respect to claim 6, Della Penna further discloses wherein storing the data comprises formatting the data into a predetermined format (See ¶92 “As software, the above-described techniques may be implemented using various types of programming and or formatting languages, frameworks, syntax, applications, protocols, objects, or techniques, including but not limited to, FORTH, ASP, ASP.net…”).
With respect to claim 7, Della Penna further discloses wherein storing the data comprises storing the data at a predetermined address or location (See FIG. 1 Event Data Storage 157).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Della Penna.
	Regarding claim 10, Della Penna further discloses sending, via wireless communication, the stored data to a server, wherein the server is configured to analyze the data (See ¶51 “Upon detection of an event, a subset of data stored in the event storage repository 357 may be preserved for analysis and/or transmission via networks 330 to a data computing center 390” and ¶54 “such data may be recorded by event recorder 356  for subsequent comparison at data computing center 390 relative to human input”); and receiving, from the server, a command to update an engine operation configuration of a the vehicle (See ¶66 “an analysis of data gathered by autonomous vehicle logic at an autonomous vehicle may be transmitted for analysis at event-adaptive computing platform 509.  A result may be an update to software that improves the onboard autonomous vehicle logic…”).
	The citation above for ¶66 refers to the embodiment of FIG. 5 within the disclosure of Della Penna rather than the embodiment of FIG. 1, which has been previously cited.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine elements of these embodiments in order to have a server return a command to update a configuration of a vehicle.  Given that the claimed system stores vast quantities of data, it may be advantageous to offload that data to a server for analysis.  In this case, once the analysis is complete, in order for any updates to be implemented, commands must be sent from the server back to the vehicle for updating the vehicle systems.

	Claims 5, 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Della Penna, in view of Livesay et al. (US 2016/0034158 A1, hereinafter “Livesay”).
	Regarding claim 5, Della Penna does not expressly disclose monitoring at least one bus of the vehicle wherein the data generated by the one or more sensors are transmitted by the at least one bus.  However, Livesay, in the same field of invention, discloses this limitation (See ¶164 “the collection computer may monitor or scan a CAN bus for the four CAN source addresses identified, each of which may correspond to a different sensor”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Della Penna with those of Livesay in order to collect communications between vehicle systems and a vehicle controller by monitoring a bus with a memory device.  This system architecture is preferable because the vehicle controller does not use computing resources to direct the memory device to store sensor data.  Rather, the memory device collects and stores sensor data automatically, thus preserving resources of the vehicle controller.
With respect to claim 11, all the limitations have been analyzed in view of claims 1 and 5, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claims 1 and 5; therefore, claim 11 is rejected over the same rationale as claims 1 and 5.
With respect to claim 13, all the limitations have been analyzed in view of claims 4 and 11, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claims 4 and 11; therefore, claim 13 is rejected over the same rationale as claims 4 and 11.

With respect to claim 14, all the limitations have been analyzed in view of claims 10 and 11, and it has been determined that claim 14 does not teach or define any new limitations beyond those previously recited in claims 10 and 11; therefore, claim 14 is rejected over the same rationale as claims 10 and 11.
	
With respect to claim 15, all the limitations have been analyzed in view of claims 1 and 11, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claims 1 and 11; therefore, claim 15 is rejected over the same rationale as claims 1 and 11.

With respect to claim 16, all the limitations have been analyzed in view of claims 4 and 15, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claims 4 and 15; therefore, claim 16 is rejected over the same rationale as claims 4 and 15.

	Regarding claim 17, modified Della Penna discloses the non-transitory computer-readable storage medium of claim 15, wherein storing the data comprises storing the data at a predetermined location in the vehicle (See ¶51 “Event recorder 356 is configured to receive data, such as sensor data 342 to 348 and data 370 to 372, each subset of which may be recorded and stored in an event storage repository 357.”).  

With respect to claim 18, all the limitations have been analyzed in view of claims 6 and 15, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claims 6 and 15; therefore, claim 18 is rejected over the same rationale as claims 6 and 15.

With respect to claim 19, all the limitations have been analyzed in view of claims 4 and 15, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claims 4 and 15; therefore, claim 19 is rejected over the same rationale as claims 4 and 15.

Response to Arguments
Applicant’s amendments to the claims have properly overcome the previous rejections under 35 USC 112 and thus they have been withdrawn.
With respect to the art rejections, Applicant’s arguments (pages 7-10 of the remarks) have been carefully considered, but they are not persuasive in light of the revised rejections above necessitated by the amendments.  
First, Applicant argues “[a]lthough Della Penna in para. [0051] describes ‘Such data may be stored continuously for at least an interval of time until the data is purged or overwritten’, the existence of an ‘interval of time’ may mean that the central processor is interrupted at the ‘interval of time’ to active [sic] a storing activity” (page 8 of the Remarks).  In response, it is respectfully submitted that this argument is speculative at best and more importantly is not part of the claimed language.  It is respectfully noted that during examination, a claim must be given its broadest reasonable interpretation consistent with the specification.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP 2173.01(I)).  Further, it is noted that for any additionally argued limitations or features to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  In this case, appropriate consideration of each and every feature of the claims has been made and the present claims, in their current form, do read on the cited prior art.
Second, Applicant argues “Della Penna does not disclose whether the data can be retained after the power is removed. Therefore, it is respectfully submitted that Della Penna does not disclose the claim recited ‘storing the sensor data in a non-volatile memory’” (page 9 of the Remarks). Again, these arguments are not part of the claim language and it is not clear how they are relevant.  As clearly noted in the rejections set forth above, Della Penna’s paragraph [0051] teaches, in relevant part, “upon detection of an event, a subset of data stored in the event storage repository 357 may be preserved for analysis and/or transmission via networks 330 to a data computing center 390” (emphasis added here) thus clearly indicating the non-volatile nature of said storage.  Thus, under the broadest reasonable interpretation of the claims, the prior art meet the claimed limitations.
The dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion 
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered but they are not found to be persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669